IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,004



                     EX PARTE FREDDIE L. WALLACE, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. 05-03424-CRF-272-B IN THE 272 ND JUDICIAL DISTRICT COURT
                      FROM BRAZOS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

aggravated sexual assault of a child, and was sentenced to life imprisonment.

        Applicant contends, inter alia, that his counsel rendered ineffective assistance because he

failed to advise Applicant of his appellate rights, failed to object when the trial court did not

admonish Applicant of his appellate rights, and failed to timely file a notice of appeal.

        The trial court has determined that trial counsel’s action or inaction denied Applicant his
right to appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time

appeal of the judgment of conviction in Cause No. 05-03424-CRF-272-B from the 272nd Judicial

District Court of Brazos County. Applicant is ordered returned to that time at which he may give

a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: September 24, 2008
Do Not Publish